DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/24/2019. It is noted, however, that applicant has not filed a certified copy of the 201210089097.9 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of “the opening is a cavity in the PCB” in claim 14, including the limitations “the copper block is arranged in the opening” of the PCB and “wire bonding the IC to the PCB” in previous claim 11, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim Objections
3.	Claims 3 and 20 are objected to because of the following informalities:
In claim 3, line 2, the recitation of "a thermal boding agent" should be change to --a thermal bonding agent--.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
(a) IN GENERAL--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 14, the recitation of “the opening is a cavity in the PCB” is confused and not understood as how the copper block arranged in the opening, which is formed in the PCB, while the opening is a cavity in the PCB.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viswanathan et al. (10,104,759).
Regarding claim 20, Park et al. (See specifically Fig. 1 and the associated description) discloses an electronic component comprising: a printed circuit board (12) including having an opening (22) formed therein (See Fig. 1);  13an integrated circuit (IC) (28) placed in the opening (22) and connected to the printed circuit board (12) via bonding wire (34); and a copper block (14) thermally connected to the (IC) (28) and sintered to the PCB (12) (See Fig. 1, Col. 3, line 49 to Col 4, line 40).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 

U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness. 

9.	Claims 1-4, 6-10, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Yaniv et al. (6,586,829) in view of Viswanathan et al. (10,104,759).
Regarding claims 1-3, 6, 9-10, and 20, Yaniv et al. discloses (See Figs. 6A-6C and the associated description) a method of manufacturing an electronic component comprising: surface mounting electronic components to a printed circuit board (PCB)  (150”) (See Fig. 6A); applying a flip-chip die integrated circuit (IC) (112) to the PCB (150”) (Col. 16, lines 66+); underfilling the flip-chip IC with the underfill material (322) to secure the PCB (150”); and bonding a copper block (110) to the PCB (150), wherein the copper block (110) is flat and in thermal communication with the IC (112) via a thermal bonding material (113) and acts as a thermal path for removing heat generated by the flip-chip IC (112) (See Fig. 6A). Yaniv et al. further discloses routing a cavity (154’) in the PCB (150”) and bonding copper column (160) to the PCB (150”) and connecting the copper block (110) to the copper column (160) (See Fig. 6C). Yaniv et al. also discloses the method step of singulating the PCB (150”) to isolate a single electronic component (See Fig. 6C and Col. 17, lines 17+). Yaniv et al., however, fails to teach the copper block (110) bonding to the PCB (150”) by sintering.
Viswanathan et al., while related to a similar method of manufacturing an electronic component, teaches (See specifically Figs. 1-6 and the associated description) a copper block (14) thermally connected to the (IC) (28) and sintered to the PCB (12) (See Fig. 1, Col. 3, line 49 to Col 4, line 40).
110) to the PCB (150”), in order to provide a suitable bonding step for the intended electronic component, and the person skilled in the art would regard it as a simple modification without any inventive skills.
Regarding claim 4, although the proposed method of Yaniv et al. and Viswanathan et al. lacks an inclusion of a grinding a backside of the copper block to surface finish, selecting a specific type of known available grinding step to surface finish the backside of the copper block, in semiconductor art, for providing a desired surface of the copper block would have been obvious to one of ordinary skill in the art. It would have been obvious to modify the proposed method of Yaniv et al. and Viswanathan et al. accordingly in order to provide a suitable grinding process for the intended surface finish of the backside of the copper block, and the person skilled in the art would regard it as a simple modification without any inventive skills.
Regarding claims 7-8, although the proposed method of Yaniv et al. and Viswanathan et al. lacks an inclusion of specifying that the sintering being low temperature sintering and being performed under pressure, selecting a specific type of know available sintering process, such as a low temperature sintering being performed under pressure, in semiconductor art, would have been obvious to one of ordinary skill in the art. It would have been obvious to modify the proposed method of Yaniv et al. and Viswanathan et al. accordingly in order to provide a suitable sintering method for sintering the copper block to the PCB, and the person skilled in the art would regard it as a simple modification without any inventive skills.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Yaniv et al. (6,586,829) and Viswanathan et al. (10,104,759), as applied to claim 1, and further in view of Kohmoto et al. (5,481,136).
Regarding claim 5, the proposed method of Yaniv et al. and Viswanathan et al. discloses all the limitations of the claimed invention except for specifying the copper block being T-shaped.
However, T-shaped copper block (25), which is bonded to a PCB (5) and thermally bonding to a IC (6), for acting as a thermal path for removing heat generated by the IC, is commonly used in semiconductor art, as disclosed by Kohmoto et al. (See Fig. 13 and the associated description), and it would have been obvious to one of ordinary skill in the art to apply the T-shaped copper block to the proposed method of Yaniv et al. and Viswanathan et al. since such claimed copper block is commonly used in semiconductor art, as disclosed by Kohmoto et al., and the person skilled in the art would regard it as a simple modification without any inventive skills.
11.	Claims 11-13, 15, and 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (9,142,478) in view of Viswanathan et al. (10,104,759).
Regarding claims 11, 13, 15, 17, and 20, Kim et al. discloses (See Figs. 1-5 and the associated description) a method of manufacturing an electronic component comprising: routing a printed circuit board (PCB)(110) to form an opening (118) passing through; bonding a copper block (310), which is flat, to the PCB (110) by a thermal bonding agent (TIM) (312b) such that the copper block (310) is arranged in the opening (118) (See Fig. 1A); surface mounting electronic components (130) to the PCB (110); attaching an integrated circuit (IC) (130) to the copper block (310); wire bonding the IC (130) to the PCB (110) via bonding wire (116); and overmoulding the PCB (110) with molding compound  Kim et al., however, fails to teach the copper block (310) bonding to the PCB (110) by sintering.
Viswanathan et al., while related to a similar method of manufacturing an electronic component, teaches (See specifically Figs. 1-6 and the associated description) a copper block (14) thermally connected to the (IC) (28) and sintered to the PCB (12) (See Fig. 1, Col. 3, line 49 to Col 4, line 40).
Although Kim et al. lacks an inclusion of the use of sintering process to bond the copper block to the PCB, selecting a specific type of known available bonding process, such as a sintering method, in semiconductor art, as disclosed by Viswanathan et al., for providing a desired bonding process between the copper block and the PCB would have been obvious to one of ordinary skill in the art. It would have been obvious to modify Kim et al.’s method by sintering the copper block (310) to the PCB (110), in order to provide a suitable bonding step for the intended electronic component, and the person skilled in the art would regard it as a simple modification without any inventive skills.
Regarding claim 12, although the proposed method of Kim et al. and Viswanathan et al. lacks an inclusion of a grinding a backside of the copper block to surface finish, selecting a specific type of known available grinding step to surface finish the backside of the copper block, in semiconductor art, for providing a desired surface of the copper block would have been obvious to one of ordinary skill in the art. It would have been obvious to modify the proposed method of Kim et al. and Viswanathan et al. accordingly in order to provide a suitable grinding process for the intended surface finish of the backside of the copper block, and the person skilled in the art would regard it as a simple modification without any inventive skills.
Regarding claims 18-19, although the proposed method of Kim et al. and Viswanathan et al. lacks an inclusion of specifying that the sintering being low temperature sintering and being .
12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (9,142,478) and Viswanathan et al. (10,104,759), as applied to claim 11, and further in view of Kohmoto et al. (5,481,136).
Regarding claim 16, the proposed method of Kim et al. and Viswanathan et al. discloses all the limitations of the claimed invention except for specifying the copper block being T-shaped.
However, T-shaped copper block (25), which is bonded to a PCB (5) and thermally bonding to a IC (6), for acting as a thermal path for removing heat generated by the IC, is commonly used in semiconductor art, as disclosed by Kohmoto et al. (See Fig. 13 and the associated description). It would have been obvious to one of ordinary skill in the art to apply the T-shaped copper block to the proposed method of Kim et al. and Viswanathan et al. since such claimed copper block is commonly used in semiconductor art, as disclosed by Kohmoto et al., and the person skilled in the art would regard it as a simple modification without any inventive skills.
Conclusion 
13.	The rejections above rely on the references for all the teachings expressed in thetext of the references and/or one of ordinary skill in the art would have reasonablyunderstood from the texts. Only specific portions of the texts have been pointed out toemphasize certain aspects of the prior art, however, each reference as a whole shouldbe reviewed in responding to the rejection, since other sections of the same referenceand/or various combinations of the cited references may be relied on in future rejectionsin view of amendments.
14.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luan Thai whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
April 20, 2021